The offense is theft of cattle. The indictment embraced averments showing that appellant had theretofore been twice convicted of felonies less than capital. Because of repetition of offenses, the punishment was assessed at confinement in the penitentiary for life.
The caption fails to show the date of the adjournment of the trial court. Under the decisions, this defect requires a dismissal of the appeal. Burleson v. State, 102 S.W.2d 1063.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.